Exhibit 10.11

MIND SOLUTIONS, INC.

CHARTER OF
THE EXECUTIVE COMMITTEE
OF THE BOARD OF DIRECTORS

The Executive Committee of Mind Solutions, Inc., a Nevada corporation (the
“Company”), is a committee of the Board of Directors of the Company, the
composition and responsibilities of which are described in this Executive
Committee Charter.

1.               Composition. In accordance with Article III of the Bylaws of
the Company, the Board of Directors, by resolution adopted by a majority of the
whole Board of Directors, may designate an Executive Committee. The Executive
Committee shall consist of no fewer than three members. The members of the
Executive Committee shall be appointed by the Board of Directors. The Chairman
of the Board of Directors shall be the Chair of the Executive Committee;
provided, however, that if the Chairman of the Board of Directors is an
executive officer or employee of the Company, then the Chairman of the Executive
Committee of the Board of Directors shall be an independent director. The
members of the Executive Committee shall serve at the pleasure of the Board of
Directors or until their successors shall be duly designated. Vacancies in the
Executive Committee shall be filled by the Board of Directors.

2.               Responsibilities. In accordance with Article III of the Bylaws
of the Company, during the intervals between the meetings of the Board of
Directors, the Executive Committee shall have and may exercise all of the
authority of the Board of Directors in the management of the business affairs of
the Company to the extent authorized by the resolution providing for the
Executive Committee or by subsequent resolution adopted by a majority of the
whole Board of Directors. This authorization is subject to the limitations
imposed by law, the Bylaws of the Company or the Board of Directors.

3.               Reporting. The Executive Committee shall keep written minutes
of each meeting, which shall set forth the Committee’s actions, and shall be
duly filed in the Company’s records. Reports of meetings of the Executive
Committee, including a report of all actions taken, shall be made to the Board
of Directors at its next regularly scheduled meeting, following the Executive
Committee meeting, accompanied by any recommendations to the Board of Directors
approved by the Executive Committee.

 



 

 

 